Citation Nr: 0721170	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from January 1961 until 
December 1972.   

Following the June 2005 Board remand, the veteran's personnel 
records were obtained which included the application for the 
Combat Action Ribbon and an award letter for the Combat 
Action Ribbon.  The application stated that the veteran 
received constant rocket and mortar fire while assigned to 
the Chu Lai area.  Thus, the Board finds credible supporting 
evidence that the claimed in-service stressor occurred.  In 
September 2001, the veteran underwent a VA examination at 
which time the examiner expressed indecisiveness concerning 
the question of whether PTSD was present.  Given the fact 
that combat status has now been verified, a special 
psychiatric examination is necessary in order to ascertain 
whether the veteran does now have PTSD in fact.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:  

1.  The veteran should be scheduled for a VA 
psychiatric examination in order to ascertain the 
nature of any psychiatric disability present 
together with the proper diagnosis(es) thereof.  
In particular, the examiner must ascertain whether 
the veteran does in fact have PTSD.  The claim's 
folder must be provided to and must be reviewed by 
the examiner.  

2.  After completing the requested development, 
the RO should again review the record and 
readjudicate the claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC).  An appropriate time 
should be given for them to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




